Citation Nr: 9931241	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-12 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart condition 
with hypertension.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel




INTRODUCTION

The veteran had active service from October 1952 to October 
1956.

A January 1975 RO rating decision granted non-service-
connected pension, primarily based on the veteran's heart 
condition.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied service 
connection for hearing loss, and determined that no new and 
material evidence was submitted to reopen a claim for 
coronary heart disease with hypertension.  The veteran 
submitted a notice of disagreement in June 1998, and the RO 
issued a statement of the case in July 1998.  The veteran 
submitted a substantive appeal in August 1998, and he and his 
wife testified at a hearing in September 1998.  The RO 
hearing officer then denied service connection for hearing 
loss; and reopened the claim for coronary heart disease with 
hypertension, but denied service connection.

Whereas the issue of entitlement to service connection for a 
heart condition with hypertension was not decided in the 
earlier 1975 RO decision, the Board has re-classified the 
claim as shown on the first page of this decision.  Although 
the RO has handled the current appeal from the perspective of 
whether there was new and material evidence to reopen the 
claim, the Board finds there is no prejudice to the veteran 
in appellate review on a de novo basis.  This is particularly 
so, as the file shows that the veteran has extensively argued 
the merits of his claim, and is aware of all pertinent 
evidence and controlling legal authority on the issue of 
entitlement to service connection for a heart condition with 
hypertension.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current bilateral hearing loss, first 
shown long after service, to an incident of service.

2. The veteran has not submitted competent (medical) evidence 
linking a current heart condition with hypertension to an 
incident of service or to aggravation in service.

CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a heart condition 
with hypertension is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).


(1)  Bilateral Hearing Loss
 
Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, the service medical records are negative for 
hearing loss.  Audiometric evaluation at the time of the 
veteran's medical examination for separation from service in 
1956 did not show findings indicative of hearing loss.  His 
hearing was noted to be 15/15, bilaterally, for whispered and 
spoken voice.  While the veteran's statements concerning a 
left ear injury in service are considered credible, he does 
not state that he had hearing loss in service, and if he did, 
any such loss would be considered an acute and transitory 
condition as it was not found at the time of his separation 
examination.  Hence, chronic hearing loss was not present in 
service.

The veteran testified at a hearing in September 1998 that he 
was hit in the left ear with a stick while stationed in 
Japan.  Service medical records show that the veteran's left 
ear was treated and fluid was removed in December 1955.  The 
veteran also testified that he was exposed to rifle fire in 
basic training.  The veteran's lay statements and testimony, 
in and of themselves, are insufficient to establish an 
incident of hearing loss in service.  Paulson v. Brown, 7 
Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The post-service medical records do not indicate the presence 
of hearing loss until the 1990's.  The report of the 
veteran's audiometric testing at a private medical facility 
in December 1997 shows findings indicative of bilateral 
hearing loss.  This record shows the presence of hearing loss 
that meets the disability requirements for service connection 
of such loss found in 38 C.F.R. § 3.385 (1999), but the post-
service medical records do not link the veteran's current 
bilateral hearing loss, found in the 1990's, to an injury or 
incident of service.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

While testimony of the veteran's wife was to the effect that 
the veteran has exhibited symptomatology of a hearing loss 
for at least the past ten years (in the 1980's), this 
evidence is insufficient to show a continuity of 
symptomatology of a hearing loss since separation from 
service in 1956; nor does the evidence of record show 
manifestations of a hearing loss to a degree of 10 percent 
within one year from the date of termination of active 
service.

In this case, there is no competent (medical) evidence 
linking the veteran's current bilateral hearing loss, first 
found long after service, to an incident of service or to a 
service-connected disability.  Therefore, his claim for 
service connection for bilateral hearing loss is not 
plausible, and it is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for bilateral hearing loss at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking his bilateral hearing 
loss to an incident of service or to a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


(2)  Heart Condition with Hypertension

Where cardiovascular disease or hypertension become manifest 
to a degree of 10 percent within one year from date of 
termination of active service, either shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service medical records are negative of manifestations of 
heart disease and/or hypertension.  Testimony of the veteran 
is to the effect that the stress he was under during basic 
training played a role in his developing heart disease at a 
young age.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current heart condition and hypertension are attributable to 
disease or injury in service.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  The veteran's testimony to the effect that 
his current heart condition and hypertension are related to 
the stress in service is not considered competent to prove 
medical causation. Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, only 
the first Caluza test (current disability) is satisfied.

Post-service medical records note the first occurrence of a 
heart condition in 1966, approximately ten years after 
military service.  The veteran has testified that he had 
chest pains before having his first heart attack in 1966, but 
does not remember when the pains began.  He did not state 
that he had chest pains in service; nor do service medical 
records show any treatment for chest pains or for stress.  
The Board finds these lay statements, in and of themselves, 
incompetent with respect to showing manifestations of a heart 
condition or hypertension in service; nor does the evidence 
of record show manifestations of a heart condition and/or 
hypertension to a degree of 10 percent within one year from 
the date of termination of active service.

In this case, there is simply no competent medical evidence 
in the claims folder that links the veteran's current heart 
condition and hypertension to a disease or injury in service, 
or to aggravation in service.  A claim is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.  
Therefore, the veteran's claim for service connection for a 
heart condition with hypertension is not plausible, and it is 
denied as not well grounded.

VA's duty to assist in the development of a claim does not 
arise until there is a well-grounded claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this regard, the 
Board notes that medical records of the veteran's treatment 
for his heart condition in 1966 have not been associated with 
the claims folder.  At the hearing, the veteran expressed his 
intent to obtain such records.  While a remand for the RO to 
obtain the veteran's 1966 medical records from a private 
physician might demonstrate the presence of a current 
disability, the Board finds that the evidence of record 
remains insufficient to make the veteran's service connection 
claim well-grounded in light of the absence of competent 
evidence of a nexus between a current disability and service.  
Therefore, a remand for further development is unwarranted.

The Board notes that the RO denied the claim for service 
connection for a heart condition with hypertension on the 
merits and finds no prejudice to the veteran in appellate 
denial of the claim as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for a heart condition with hypertension at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking a current heart 
condition and hypertension to an incident of service or to 
aggravation in service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDERS

The claim for service connection for hearing loss is denied 
as not well grounded.

The claim for service connection for a heart condition with 
hypertension is denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

